 
 
I 
111th CONGRESS
2d Session
H. R. 5376 
IN THE HOUSE OF REPRESENTATIVES 
 
May 25, 2010 
Mr. Andrews (for himself, Mr. Kildee, Mr. Hare, Ms. Fudge, Mr. Tonko, Ms. Velázquez, Ms. Richardson, and Mr. Larson of Connecticut) introduced the following bill; which was referred to the Committee on Education and Labor
 
A BILL 
To amend the Workforce Investment Act of 1998 to provide for the establishment of Youth Corps programs and provide for wider dissemination of the Youth Corps model. 
 
 
1.Short titleThis Act may be cited as the Youth Corps Act of 2010. 
2.FindingsCongress finds the following: 
(1)Nationally, there are an estimated 3,500,000 to 5,000,000 youth, ages 16 through 24, out-of-school and out-of-work, with an additional 500,000 young people dropping out of school each year. At present, the unemployment rate for youth ages 16 through 24 is approximately 25 percent. For such youth who are in low-income or minority communities, or are youth with disabilities, this rate is even higher. 
(2)Youth Service and Conservation Corps, descended from the Civilian Conservation Corps of the 1930's, have been preparing disadvantaged and disconnected youth for careers in resource conservation, environmental restoration, land management, building renovation and weatherization, education, human services, health care, homeland security, and disaster relief for nearly 3 decades. To date, more than 600,000 young people have found a new start through a Youth Service and Conservation Corps. 
(3)Today, over 140 Youth Service and Conservation Corps are working in 44 States and the District of Columbia, and employing a research-driven strategy, called the Youth Corps model, to reengage and provide educational and economic opportunity to nearly 30,000 young people each year. 
(4)Due to the many benefits and positive outcomes, not only for program participants but also for the communities in which they serve, the Youth Corps model is a proven strategy for re-engaging disconnected youth, while improving communities and the environment and building the workforce of tomorrow. 
3.Youth Corps programs 
(a)In GeneralSubtitle D of title I of the Workforce Investment Act of 1998 is amended by inserting before section 174 (29 U.S.C. 2919) the following new section: 
 
173B.Youth Corps programs 
(a)PurposeThe purpose of this section is to utilize service, environmental stewardship, and the Youth Corps model to educate and train the next generation of workers to enable them to find meaningful employment in the economy of the 21st century, and instill in them a sense of civic engagement and environmental stewardship. 
(b)DefinitionsIn this section: 
(1)Eligible entityThe term eligible entity means a public or private nonprofit agency or organization (including a consortium of such agencies or organizations), including— 
(A)a community-based organization; 
(B)a faith-based organization; 
(C)a community action agency; 
(D)a community development corporation; 
(E)an entity carrying out activities under this title, such as a local board; 
(F)an Indian tribe or other agency primarily serving Indians; 
(G)a public or private institution of higher education; 
(H)a State or unit of general local government; or 
(I)a State or local youth service or conservation corps. 
(2)Eligible youthNotwithstanding section 101, the term eligible youth means an individual eligible to participate in a Youth Corps program in accordance with subsection (d). 
(3)Indian; indian tribeThe terms Indian and Indian tribe have the meanings given the terms in section 166(b). 
(4)ParticipantThe term participant has the meaning given the term in section 101, but includes a recipient of services under paragraph (5)(F). 
(5)Youth Corps modelThe term Youth Corps model means a model for a youth education and training program for which an eligible entity— 
(A)provides eligible youth with stipended or paid work experience, and basic and technical skills training leading, at a minimum, to an outcome consisting of— 
(i)enrollment in postsecondary education or training; 
(ii)attainment of an industry-recognized certification or credential; 
(iii)meaningful employment in the economy of the 21st century; or 
(iv)military service; 
(B)provides eligible youth with opportunities for educational advancement, including the attainment of a secondary school diploma or its recognized equivalent, or other State-recognized credential; 
(C)engages eligible youth to work, in teams or crews under the leadership of adult mentors and trainers, on service and conservation projects designed to improve the communities in which the youth live and the environment; 
(D)works with youth- and family-serving systems, such as child welfare and justice systems, to provide and coordinate supportive services for education and training program participants; 
(E)works with program partners in the local workforce investment system, institutions of higher education, or other community-based organizations to develop pathways to subsequent enrollment in education or training, attainment of an industry-recognized certification or credential, meaningful employment, or service as described in subparagraph (A); and 
(F)provides 12 months of followup services and tracking for the program graduates. 
(c)Youth Corps grants 
(1)Amounts of grantsThe Secretary is authorized to make grants to eligible entities for the purpose of carrying out Youth Corps programs approved under this section. 
(2)Term of grantsThe Secretary is authorized to make the grants for terms of up to 3 years in length, and is authorized to renew the grants. 
(3)Eligible activitiesAn entity that receives a grant under this subsection— 
(A)shall use the funds made available through the grant to carry out a Youth Corps program that utilizes the Youth Corps model to provide to the participants, prior to graduation from the program— 
(i)education, which may include— 
(I)basic instruction and remedial education; 
(II)language instruction for individuals with limited English proficiency; 
(III)secondary education services and activities, including dropout prevention, tutoring, and other activities, that— 
(aa)are designed to lead to the attainment of a secondary school diploma or its recognized equivalent, or other State-recognized credential (including a credential for meeting recognized alternative standards for individuals with disabilities); and 
(bb)are delivered in conjunction with project-based service-learning to the maximum degree practicable; and 
(IV)preparation for and access to postsecondary education opportunities, including counseling and assistance with applying for student financial aid; 
(ii)work readiness training, which may include— 
(I)development of basic skills, such as— 
(aa)arriving on time to work; 
(bb)being prepared to work; 
(cc)following directions; 
(dd)working independently; 
(ee)working with others; 
(ff)working safely; and 
(gg)demonstrating a commitment to produce high quality work; 
(II)development of job-specific occupational skills and on-the-job training; 
(III)stipended or paid work experience that provides participants with insights into the professional work environment; 
(IV)activities designed to lead to— 
(aa)the attainment of an industry-recognized certification or credential; or 
(bb)meaningful employment in the economy of the 21st century; 
(V)career counseling and job search assistance; and 
(VI)provision of a job developer to cultivate relationships with local employers to hire program graduates; 
(iii)supportive services, which may include— 
(I)needs-related payments; 
(II)health care, including mental health care such as drug and alcohol abuse counseling; 
(III)child care; and 
(IV)transportation; 
(iv)provision of wages, stipends, or benefits; 
(v)development and monitoring of individual education and career plans; 
(vi)service and conservation projects, designed to develop civic engagement and environmental stewardship; 
(vii)supervision and training on those projects; and 
(viii)adult mentoring; 
(B)shall use the funds made available through the grant, in carrying out the Youth Corps program, to provide followup services and tracking for program graduates; and 
(C)may use the funds made available through the grant for— 
(i)ongoing training and technical assistance that is related to the development, implementation, and sustainability of the program; and 
(ii)payment of administrative expenses. 
(4)Application 
(A)In generalIn order to be qualified to receive a grant for a program under this subsection, an eligible entity shall submit an application at such time, in such manner, and containing such information as the Secretary may require. 
(B)Minimum requirementsThe Secretary shall require that the application contain, at a minimum— 
(i)a request for the grant, specifying the amount of the grant requested and the proposed uses for the grant funds; 
(ii)a description of the applicant and a statement of its qualifications, including a description of the applicant's— 
(I)past experience with youth education and training programs; and 
(II)relationships with local boards, one-stop operators and one-stop partners, local labor organizations, entities carrying out registered apprenticeship and pre-apprenticeship programs, employers, institutions of higher education, and other community-based organizations who are proposed as members of the program partnership; 
(iii)a description of the educational and work readiness training activities (including paid work opportunities), secondary education, preparation for and access to postsecondary education and training opportunities, and other services that will be provided to participants, and how those activities, opportunities, and services will prepare eligible youth for an outcome described in subsection (b)(5)(A), and instill in them a sense of civic engagement and environmental stewardship; 
(iv)a description of the proposed service and conservation projects to be undertaken under the grant, how the project activities will improve the affected community or environment, and the anticipated schedule for carrying out such activities; 
(v)a description of the manner in which eligible youth will be recruited and selected as participants, including a description of any coordination with local boards, one-stop operators and one-stop partners, community-based organizations, faith-based organizations, State educational agencies (as defined in section 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801)) or local educational agencies (including agencies of Indian tribes), public assistance agencies, local courts, probation and parole offices, the justice system, agencies serving homeless youth, foster care agencies, the Armed Forces, and other appropriate public and private agencies; 
(vi)a description of how the proposed program will be coordinated with other Federal, State, and local activities and activities conducted by Indian tribes, such as local workforce investment activities, career and technical education programs, programs of adult education and literary activities, activities conducted by public schools, activities conducted by community colleges, national and community service programs, and other non-school-based education or training provided with funds available under this title; 
(vii)a description of results to be achieved with respect to performance indicators described in subsection (e); 
(viii)a detailed budget and a description of the system of fiscal controls, and auditing and accountability procedures, that will be used to ensure fiscal soundness for the proposed program; and 
(ix)a description of the commitments of any additional resources (in addition to the grant funds) by the applicant or any program partners. 
(5)Selection criteriaFor an applicant to be eligible to receive a grant under this subsection, the applicant and the applicant's proposed program shall meet such selection criteria as the Secretary shall establish under this section, which shall include criteria relating to— 
(A)the qualifications or potential capabilities of an applicant; 
(B)an applicant's potential for developing and implementing a successful education and training program utilizing the Youth Corps model; 
(C)the need for an applicant's proposed program, as determined by the degree of economic distress of the community from which participants would be recruited (measured by indicators such as poverty, youth unemployment, and the number of individuals who have dropped out of secondary school); 
(D)the need for the applicant’s proposed service and conservation projects by the affected community or environmental area; 
(E)the ability of an applicant to provide the education, training, and other services described in paragraph (3) that are necessary to prepare participants for an outcome described in subsection (b)(5)(A); 
(F)the extent of an applicant's ability to coordinate and partner with local boards, one-stop operators and one-stop partners, local labor organizations, entities carrying out registered apprenticeship and pre-apprenticeship programs, employers, institutions of higher education, and other community-based organizations who are proposed as members of the program partnership to provide participants with an outcome described in subsection (b)(5)(A); 
(G)the extent of the applicant's coordination of activities with entities carrying out public education, criminal justice, housing and community development, national and community service, postsecondary education, or other systems that relate to the goals of the proposed program; 
(H)the extent of the commitment of additional resources (in addition to the grant funds) to the proposed program by the applicant or any program partners; and 
(I)such other factors as the Secretary determines to be appropriate for purposes of carrying out the proposed program in an effective and efficient manner. 
(d)Additional program requirements 
(1)Eligible individuals 
(A)In generalNotwithstanding section 101, for purposes of this section an individual shall be eligible to participate in a Youth Corps program only if such individual is— 
(i) 
(I)not less than age 16 and not more than age 24, on the date of enrollment; and 
(II) 
(aa)a low-income individual, a youth in foster care (including youth aging out of foster care), a formerly incarcerated or court-involved youth, a child of an incarcerated parent, a youth who is an individual with a disability, or a migrant youth; or 
(bb)a school dropout; or 
(ii)eligible to participate under subparagraph (B). 
(B)Exception for individuals not meeting income or educational need requirementsNot more than 25 percent of the individuals selected to be participants in such program may be individuals who do not meet the requirements of subclause (II) or (III) of subparagraph (A)(i). 
(C)ParticipantsFor purposes of Federal law, participants in a Youth Corps program under this section shall be considered participants of the program rather than employees of the program. 
(2)Participation limitationAn eligible individual selected for participation in a Youth Corps program under this section shall be offered full-time participation in the program for a period of not less than 6 months and not more than 24 months. 
(e)Performance indicatorsRecipients of grants for programs under subsection (c) shall report annually to the Secretary concerning the following performance indicators: 
(1)Program enrollment rates. 
(2)Program attendance rates. 
(3)Attainment of a diploma, equivalent, or credential described in subsection (c)(3)(A)(i)(III). 
(4)Rates of program completion, including early release for meaningful employment in the economy of the 21st century. 
(5)Rates of outcomes described in subsection (b)(5)(A) for program graduates. 
(6)Wages of program graduates. 
(7)Post-program employment retention rates. 
(8)Such other performance indicators as may be reasonably required by the Secretary. 
(f)Management and technical assistance 
(1)Secretary assistanceThe Secretary may enter into contracts or cooperative agreements with or make grants to 1 or more entities to provide assistance to the Secretary in the management, supervision, and coordination of the program carried out under this section. 
(2)Technical assistance 
(A)Contracts, cooperative agreements, and grantsThe Secretary shall enter into contracts or cooperative agreements with or make grants to 1 or more qualified national nonprofit organizations with a demonstrated record of experience with and achievement in developing and implementing the Youth Corps model, in order to provide training, information, and technical assistance to recipients of grants under subsection (c). 
(B)Reservation of fundsOf the amounts available under section 174(d) to carry out this section for a fiscal year, the Secretary shall reserve 5 percent to carry out subparagraph (A). 
(3)Evaluation 
(A)Contracts, cooperative agreements, and grantsThe Secretary shall enter into contracts or cooperative agreements with or make grants to 1 or more qualified national nonprofit organizations with a demonstrated record of experience with and achievement in developing and implementing the Youth Corps model, for the purpose of conducting data collection and evaluation. 
(B)Reservation of fundsOf the amounts available under section 174(d) to carry out this section for a fiscal year, the Secretary shall reserve 1 percent to carry out subparagraph (A). 
(4)Capacity building grantsFor each fiscal year, the Secretary may use not more than 3 percent of the amounts available under section 174(d) to award grants to 1 or more qualified national nonprofit organizations to pay for the Federal share of the cost of providing capacity building activities for recipients of grants under subsection (c).. 
(b)Table of contentsThe table of contents in section 1(b) of the Workforce Investment Act of 1998 is amended by inserting after the item relating to section 173A the following: 
 
 
Sec. 173B. Youth Corps programs.. 
4.Authorization of appropriationsSection 174 of the Workforce Investment Act of 1998 (29 U.S.C. 2919) is amended by adding at the end the following: 
 
(d)Authorization of appropriationsThere is authorized to be appropriated to carry out section 173B such sums as may be necessary for each of fiscal years 2010 through 2015.. 
 
